Citation Nr: 0512759	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than PTSD. 


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In August 2003, the 
veteran testified at a hearing before the undersigned.  In 
April 2004, the Board remanded the veteran's appeal for 
further evidentiary development.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

A review of the record shows that the Social Security 
Administration (SSA) has found that the veteran has been 
unable to engage in substantially gainful activity since May 
2000 because of an affective disorder.  While the 
representative reported at the August 2003 personal hearing 
that he would file with VA copies of the claimant's SSA 
records, and while VA received some SSA records from the 
representative in September 2003, the records received by VA 
do not include copies of all medical records cited to on the 
Exhibit List found with these records.  Therefore, a remand 
to obtain all of the veteran's SSA records is required in 
light of 38 U.S.C.A. § 5103A(b) (West 2002).

In May 2001, the veteran provided VA with an exhaustive list 
of his post-service employment.  The record also shows that 
the veteran had a psychiatric hospitalization at Winchester 
Memorial Hospital at some point in time before his October 
1999 VA psychiatric hospitalization.  Lastly, the veteran 
testified that he had had ongoing treatment at the 
Martinsburg VA Medical Center since he moved to West Virginia 
in November 1994.  While the record contains VA treatment 
records dated from March 1995 to January 2002, it does not 
contain medical records pertaining to the veteran's first two 
decades following his May 1970 separation from the Winchester 
Memorial Hospital records, or any employment health records.  
Therefore, on remand, VA should attempt to obtain and 
associate with the claims files these records as well as the 
veteran's contemporaneous treatment records from the 
Martinsburg VA Medical Center.  38 U.S.C.A. § 5103A(b).

At this time, the Board finds that the duty to assist the 
veteran does not require the conduct of a VA examination.  In 
this regard, the service medical records are negative for any 
evidence of an acquired psychiatric disorder in-service, and 
no competent evidence has been submitted linking a current 
psychiatric disorder to service.  As such, the veteran should 
understand that a VA examination to determine the etiology of 
any current psychiatric disorder will only be ordered if he 
submits competent medical evidence showing a relationship 
between any currently diagnosed psychiatric disorder and his 
service.  Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

In remanding this claim the Board acknowledges that December 
2004 correspondence submitted by the appellant's spouse.  
Before a claim may be withdrawn, however, either the veteran 
or his representative must submit such a request in writing.  
As such, the spouse's December 2004 letter attempting to 
withdraw this claim is not recognized.

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain from the SSA all 
medical records considered with the 
appellant's claim for SSA disability 
benefits including copies of all medical 
records listed on the Exhibit List 
attached to the July 2002 administrative 
law judge decision.  If any records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran notified in writing.  

2.  The RO after notifying the veteran 
that the record does not include any 
medical records between his May 1970 
separation from military service and 1993 
should, after obtaining any necessary 
authorization, obtain and associate with 
the record any medical records identified 
by the claims that show his complaints, 
diagnoses, or treatment for psychiatric 
disorder during this time, all of his 
relevant employment medical records, 
records from his psychiatric 
hospitalization at Winchester Memorial, 
and all post August 2002 treatment 
records from the Martinsburg VA Medical 
Center.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran notified in 
writing.  

3.  If additional evidence or information 
received, or identified by the veteran 
and not received, triggers a need for 
further development, assistance or notice 
under the VCAA, to include providing the 
claimant with updated notice of what 
evidence has been received and not 
received by VA, as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

4.  If, and only if, the veteran submits 
competent evidence of a nexus between 
service and any currently diagnosed 
psychiatric disorder, then after 
associating with the record all evidence 
obtained in connection with the above 
development (to the extent possible), the 
RO should make arrangements for the 
veteran to be afforded a psychiatric 
examination.  A COPY of the claims files 
should be forwarded to the examiner.  The 
examiner should perform all testing 
necessary to determine any psychiatric 
disease process affecting the veteran and 
the etiology of any such disease.  Based 
on a review of the claims folders and the 
examination of the veteran, the examiner 
must opine whether it is at least as 
likely as not (i.e., is there a 50/50 
chance), that any currently diagnosed 
psychiatric disorder was incurred in or 
aggravated by military service.  If the 
diagnoses include a psychosis, the 
examiner must opine whether it is at 
least as likely as not that the psychosis 
manifested itself to a compensable degree 
within one year after the claimant's May 
1970 separation from military service.

5.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


